TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00140-CR
                                     NO. 03-19-00141-CR


                                   Randall Jones, Appellant

                                               v.

                                 The State of Texas, Appellee


               FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
                     NOS. D-1-DC-17-302456 & D-1-DC-17-302457
              THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Randall Jones was charged with aggravated assault with a deadly

weapon—family violence and with aggravated assault with a deadly weapon.1 See Tex. Penal

Code § 22.02. In an open plea to the court, Jones pleaded guilty to the charged offenses.

Following a punishment hearing, the trial court sentenced Jones to forty years’ confinement for

aggravated assault with a deadly weapon—family violence and ten years’ confinement for

aggravated assault with a deadly weapon.

              Appellant’s court-appointed attorney has filed motions to withdraw supported

by briefs concluding that the appeals are frivolous and without merit. The briefs meet the
       1
           In a separate cause number in the trial court, Jones was also charged and convicted of
first-degree felony murder. See Tex. Penal Code § 19.02. Jones has separately filed a notice of
appeal from that judgment of conviction, his appeal has been assigned a separate cause number
in this Court (03-19-00199-CR), and Jones’s appointed attorney has filed a brief asserting that
trial court committed error in that cause.
requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 86-87 (1988).

               Appellant’s counsel has represented to the Court that he has provided copies of

the motions and briefs to appellant, advised appellant of his right to examine the appellate record

and file a pro se response, and provided appellant with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313,

319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766.

Appellant requested access to the appellate record, and this Court ordered the clerk of the trial

court to provide the appellate record to appellant and provide written verification to this Court

that the record was provided to appellant, which the clerk did. See Kelly, 436 S.W.3d at 321.

After this Court granted two requests for extensions of time to file a response, appellant filed a

pro se response in each cause but did not identify any meritorious grounds for appellate review.

               We have conducted an independent review of the record—including the record of

the trial proceedings, appellate counsel’s briefs, and appellant’s pro se responses—and find

no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the record

presents no arguably meritorious grounds for review and the appeals are frivolous.

               Counsel’s motions to withdraw are granted.        The trial court’s judgments of

conviction are affirmed.
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Affirmed

Filed: August 31, 2020

Do Not Publish